This matter have been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent in **8DRB 18-212 of Howard J. Batt of Cherry Hill , who was admitted to the bar of this State in 1980;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.15(a) (negligent misappropriation of client funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), RPC 5.3(a) and (b) (failure to make reasonable efforts to ensure that the conduct of nonlawyers is compatible with the lawyer's professional obligations);
And the parties having agreed that respondent's conduct violated RPC 1.15(a), RPC 1.15(d), Rule 1:21-6 and RPC 5.3(a) and (b), and that said conduct warrants a reprimand or lesser discipline;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent's unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2016-0005E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for *189the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that Howard J. Batt of Cherry Hill is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.